     Case 2:18-cv-05146-MWF-KS Document 14 Filed 10/26/18 Page 1 of 3 Page ID #:34



1    Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St., Suite 780
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7    abacon@toddflaw.com
     Attorneys for Plaintiff
8

9                        UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11

12
                                              )       Case No.
13       OMEED TABIEI, individually,          )
14
        and on behalf of all others similarly )
        situated,                             )        2:18-cv-05146-MWF-KS
15      Plaintiff,                            )
16      v.                                    )       NOTICE OF DISMISSAL OF
        GENIES, INC., and DOES 1 through )            ACTION WITH PREJUDICE AS
17                                                    TO THE NAMED PLAINTIFF
         10, inclusive,                       )
18      Defendant.                            )       AND WITHOUT PREJUDICE AS
                                              )       TO THE PUTATIVE CLASS
19
                                              )
20
                                              )
21                                            )
22

23         ///
24

25

26         ///
27

28




                                      Notice of Dismissal - 1
     Case 2:18-cv-05146-MWF-KS Document 14 Filed 10/26/18 Page 2 of 3 Page ID #:35



1          NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
2
     Civil Procedure 41(a)(1), hereby voluntarily dismisses the entire case with
3

4    prejudice as to all of their individual claims and without prejudice as to the claims
5
     of any putative class member. Each party shall bear their own costs and attorneys’
6

7    fees. Defendant has neither answered Plaintiff’s Complaint, nor filed a motion for
8
     summary judgment. Accordingly, this matter may be dismissed with prejudice and
9
     without an Order of the Court.
10

11         RESPECTFULLY SUBMITTED this October 26, 2018.
12

13                             By:
14
                                                    /s/Adrian R. Bacon
15                                                    Adrian R. Bacon ESQ.
16
                                                Law Offices of Todd M. Friedman,P.C.
                                                     Attorney For Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 2
     Case 2:18-cv-05146-MWF-KS Document 14 Filed 10/26/18 Page 3 of 3 Page ID #:36



1
     CERTIFICATE OF SERVICE
2
     Filed electronically on October 26, 2018 with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on October 26, 2018 to:
6

7    To the Honorable Court, all parties and their Counsel of Record
8

9                                                      By: /s/Adrian R. Bacon
                                                        Adrian R. Bacon ESQ.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 3
